DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is in response to the request for continued examination filed on 2022.02.16.

In view of the claim amendments, the rejection of claims 1-3 and 5-6 is moot and withdrawn.

Claims 1-3, 5 and 6 are currently pending and have been examined.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022.02.16 has been entered.
 
Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a gap is formed between the rotor shaft and the through hole, the gap decreasing from the position closest to the turbine impeller toward the tip side of the compressor impeller” (emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as submitted does not support (claim 1) “wherein a gap is formed between the rotor shaft and the through hole, the gap decreasing from the position closest to the turbine impeller toward the tip side of the compressor impeller” so as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claims 2-3 and 5-6 are rejected via dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the claim is indefinite because the amended recitation is unclear. Specifically the claim now recites “wherein a gap is formed between the rotor shaft and the through hole, the gap decreasing from the position closest to the turbine impeller toward the tip side of the compressor impeller” and defines a gap (an absence of structure) in terms of a shaft (structure) and the through hole (an absence of structure). Therefore the claim attempts to define a gap in terms of a hole and is indefinite. In addition, the claim recites the shaft tapers toward the end of the shaft (clause 5), but the last clause recites the “gap decreases from the position closest to the turbine  impeller toward the tip side of the compressor impeller” which is to say the gap gets smaller as you move toward the end of the shaft. This is not possible as the shaft is positively recited as tapering and the compressor hole is of a constant diameter.  For the purpose of examination the claim is interpreted as:
“wherein a gap is formed between the rotor shaft and the [[through hole]] compressor impeller, the gap [[decreasing]] increasing from the position closest to the turbine impeller toward the tip side of the compressor impeller”

    PNG
    media_image1.png
    474
    896
    media_image1.png
    Greyscale

Claim 1 is indefinite because “a compressor impeller” is positively recited twice and subsequent referent to “the compressor impeller” is lacks clarity as it is unclear which compressor impeller is being referenced. For the purpose of examination the claim is interpreted as “fitting region configured to fit with [[a]] the compressor impeller of the compressor by inserting the other end side of the rotor shaft into a through hole formed in the compressor impeller”.
In the second clause, “the rotor turbine shaft” lacks antecedent basis and is interpreted as “the rotor [[turbine]] shaft”.
Claims 2-3 and 5-6 are rejected via dependency.
Claim 6 is indefinite as it requires a shrink fit but the limitations of claim 1 provide that a gap exists between the compressor wheel and the shaft, therefore it is unclear how a shrink fit is intended to occur.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims, 1-3 and 5-6, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by DE 44 45 297 to BUCHER (cited by applicant, all citations below refer to the provided translation).

    PNG
    media_image2.png
    836
    1065
    media_image2.png
    Greyscale


As to claim 1, BUCHER discloses a turbocharger comprising: 
a turbine (not shown per [0012]) including a rotor shaft (shaft 1 in the annotated figure) and a turbine impeller (shaft 1 has a turbine wheel (not shown), [0012]), the turbine impeller joined on one end side of the rotor shaft ([0012]); and 
a compressor including a compressor impeller (compressor wheel 2) fitted to the other end side of the rotor [[turbine]] shaft (wheel is on compressor end of shaft 1, figure), 
wherein the rotor shaft (1) includes: 
	a fitting region (see annotated figure) configured to fit with [[a]] the compressor impeller of the compressor by inserting the other end side of the rotor shaft into a through hole formed in the compressor impeller (figure shows hole of constant diameter in compressor wheel 2; note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference); 
	a fastening region formed between the fitting region and the other end side of the rotor shaft (see annotated figure), and configured to allow fastening by a fastening part (nut shown but not numbered; note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. Note the recitation of a fastening part is not a positive recitation. A claim is only limited by positively recited elements. MPEP 2115); and 
	a tapered part (tapered part of shaft 1) having a maximum outer diameter at a position closest to the turbine impeller in the fitting region (see annotated figure) and formed such that an outer diameter of the rotor shaft decreases from the position closest to the turbine impeller toward a tip side of the compressor impeller (shaft tapers toward end of shaft), and 
wherein the through hole of the compressor impeller has the same diameter in an axial direction (figure shows hole in compressor wheel 2 has constant diameter), and 
wherein a gap is formed between the rotor shaft and the [[through hole]] compressor impeller (figure shows a gap between shaft 1 and wheel 2), the gap [[decreasing]] increasing from the position closest to the turbine impeller toward the tip side of the compressor impeller (the gap between 1 and 2 gets larger as you move toward the end of the shaft with the nut).  

As to claim 2, BUCHER  discloses the tapered part is constituted by an entirely tapered part formed over an entirety of the fitting region (see figure).
  
As to claim 3, BUCHER discloses the tapered part is constituted by a partially tapered part formed in a part of the fitting region (a portion of the fitting region includes a  tapered portion of shaft 2).  

As to claim 5,  BUCHER discloses the compressor impeller is configured to have a maximum wheel diameter at a position closest to the turbine impeller (see figure referring to diameter at circumferential step 7).
  
As to claim 6. (Currently Amended) A manufacturing method of a turbocharger, comprising: 
a step of preparing the rotor shaft according to claim 1 (see explanation for claim 1); 
a step of preparing a compressor impeller (2); and 
a step of shrink-fitting the compressor impeller to the rotor shaft (figure).


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
5/6/2022